UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7020


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THERESA MARIE SQUILLACOTE, a/k/a Tina, a/k/a Mary Teresa
Miller, a/k/a The Swan, a/k/a Margaret, a/k/a Margit, a/k/a
Margret, a/k/a Margrit, a/k/a Lisa Martin, a/k/a Resi, a/k/a
Anne, a/k/a Schwan,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:98-cr-00061-CMH-2; 1:02-cv-00537-CMH)


Submitted:    April 30, 2009                 Decided:   July 1, 2009


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theresa Marie Squillacote, Appellant Pro Se. Ronald Leonard
Walutes, Jr., Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Theresa Marie Squillacote seeks to appeal the district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.   2008)    motion.      The     order      is    not     appealable        unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”          28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner      satisfies      this        standard        by     demonstrating           that

reasonable      jurists     would    find       that     any        assessment    of     the

constitutional     claims     by    the    district       court       is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Squillacote

has not made the requisite showing.                      Accordingly, we deny a

certificate of appealability and dismiss the appeal.                             We grant

Squillacote’s motions for judicial notice, to supplement, and to

amend   her     informal      brief;       we     deny        her     motion     to     file

electronically.        We   dispense       with     oral      argument      because      the

facts   and    legal   contentions        are    adequately          presented     in    the




                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3